Action under section 109 of the Insurance Law to enforce liability under a liability policy issued by the defendant to one of its assured, against whom plaintiff obtained a judgment. Order denying plaintiff’s motion to strike out the answer and grant summary judgment affirmed, with ten dollars costs and disbursements. The language in the limits of liability clause relating to coverage clause, labeled “ Coverage A,” effectively limits liability to $5,000 “ for all damages arising out of bodily injury * * * of one person.” Here, in the City Court action the defendant has paid $2,500 to the plaintiff husband on his judgment for loss of services. There remains therefore no further liability to the plaintiff on her judgment for bodily injuries beyond the sum of $2,500. (Holodko v. Greater New York Taxpayers Mutual Ins. Assn., 250 App.-Div. 706.) *688The defenses urged by the insurer, apart from the cited provision in the policy, are without merit. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.